UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY PRESTON MCCLUNG,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (5:97-cr-30031-jhm-1; 7:06-cv-00031-jct)


Submitted: September 26, 2006             Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Preston McClung, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jeffrey Preston McClung seeks to appeal the district

court’s order denying relief on his successive 28 U.S.C. § 2255

(2000) motion.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that McClung has not

made the requisite showing.         Accordingly, we deny McClung’s motion

for production of records and transcripts, construed as a petition

for writ of mandamus, deny a certificate of appealability, and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented     in   the

materials     before    the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED


                                       - 2 -